Detailed Office Action

1.       This communication is being filed in response to the submission having a mailing date of (02/19/2021) in which a (3) month Shortened Statutory Period for Response has been set.  

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements

3.	Upon amendments provided to the original claims (1 -12), received on date (02/19/2021), claims (1; 5 -7 and 11 -12) remain pending on this application. Claims (2 -4 and 8 -10) were originally cancelled via amendments.

Information Disclosure Statement

4.	The Information Disclosure Statement (IDS) that was submitted on (02/19/2021) is/are in compliance with the provisions of 37 CFR 1.97.  

Specification

5.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings

6.	The submitted Drawings on date (02/19/2021) has been accepted and considered under the 37 CFR 1.121 (d). 

                                                        Claim rejection section

35 USC 101

7.	The 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.1.	Independent claims (6 and 12) is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, as they do not fall under any of the statutory classes of the inventions. The claim(s) is/are directed towards computer program which is not limited to falling under the statutory classes of invention set forth. These claims in using the term “computer program” allows for the “program” to be interpreted as signals, thus nonstatutory. 

7.2.	Based on the current USPTO Policies, when the computer program product is not specifically defined as non-transitory computer-readable medium in the Specification the broadest reasonable interpretation is used according to MPEP 2111, thus the computer program may embody signals, i.e. transitory media. 



35 USC § 103 

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

8.2.	Claims (1; 5 -7 and 11 -12) are rejected under 35 U.S.C. 103 as being unpatentable over (History-Based Motion Vector Prediction considering parallel processing; hereafter “Park”, in view of Li; et al. (US 10,362,330; hereafter “Li”). 

Claim 1. (Original) Park; et al. discloses the invention substantially as claimed - A picture coding device for coding a moving picture using inter prediction based on inter prediction information in units of blocks into which each picture of moving pictures is divided, the picture coding device comprising: (e.g. a coding technique optimized for parallel processing, in accordance with the HEVC/JVET standard, employing HMVP of the CTU partitions, and wherein multiple motion vectors (MV/MERGE/AMVP) of Spatial/Temporal neighboring locations are generated and signaled as motion candidates; [Park; pages 1-2]). 
Park further teaches - a coding information storage unit configured to fill all history-based candidates in a history-based motion vector predictor candidate list with at least predetermined motion vector and reference index; (e.g. see buffer module similarly storing HMVP and reference information, in accordance with the codec standard; [Park; 1-2]).
Even when the HEVC/JVET specifications in details describes the composition of the merge-mode and candidate-list construction, (that by definition includes “MV candidates” and “reference index”, emphasis added) it is note that Park does not disclose the particularities of this feature - generate a merging candidate list including at least a motion vector and a reference index of a block neighboring a coding target block as a merging candidate; 
For the purpose of additional clarification and in the same field of endeavor, Li; et al. teaches an analogous (e.g. device and method for encoding (Fig. 5) and decoding (Fig. 4) able to generate an analogous “merge-candidate-list” (using history-based motion vector predictors (HBVP), motion vector predictors (MV, MVP)) and/or combination thereof, including list’s initiation, pruning and outputting list-data in the process; [Summary; Cols – 5 -6]).
Li further teaches - a merging candidate list generation unit configured to generate a merging candidate list including at least a motion vector and a reference index of a block neighboring a coding target block as a merging candidate; (e.g. see MV and reference index disclosed in at least [Li; Col. 6; 10-35])
a history-based merging candidate addition unit configured to add a history-based candidate included in the history-based motion vector predictor candidate list to the merging candidate list as a merging candidate and output a second merging candidate list; and (e.g. see merge list composed by MV and HBVP candidates; [Li; Col. 5 -6]); 
a merging candidate selection unit configured to select a merging candidate from the second merging candidate list as a selection merging candidate, (e.g. see merge list composed by adding candidates from “list part A” and “list part B”; [Li; Col. 5 -6]);
wherein the coding information storage unit adds the selection merging candidate to the history-based motion vector predictor candidate list as a history-based candidate and outputs the history-based motion vector predictor candidate list; (e.g. see candidates buffering, initiation and pruning during final merge list generation; [Cols. 5-6]). 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to modify the teachings of Park with the codec ecosystem of Li, in order to improve codec efficiency by (e.g. generate a merge candidate list for encoding or decoding of a video sequence, using “history-based motion vector predictors (HBVP)” and “adjacent/non-adjacent MVP”; [Li; Summary].)

Claim (2 -4). (Canceled) DOCS 124260-0009US01 4393290.1Docket No. 124260-0009US01  

Claim 5. (Original) Park/Li discloses - A picture coding method for coding a moving picture using inter prediction based on inter prediction information in units of blocks into which each picture of moving pictures is divided, the picture coding method comprising: 
a coding information storage step of filling all history-based candidates in a history-based motion vector predictor candidate list with at least predetermined motion vector and reference index; 
a merging candidate list generation step of generating a merging candidate list including at least a motion vector and a reference index of a block neighboring a coding target block as a merging candidate; 
a history-based merging candidate addition step of adding a history-based candidate included in the history-based motion vector predictor candidate list to the merging candidate list as a merging candidate and outputting a second merging candidate list; and 
a merging candidate selection step of selecting a merging candidate from the second merging candidate list as a selection merging candidate, 
wherein the coding information storage step comprises adding the selection merging candidate to the history-based motion vector predictor candidate list as a history-based candidate and outputting the history-based motion vector predictor candidate list. (Current lists all the same elements as recite in Claim 1 above, but in decoding form instead, and is/are therefore on the same premise. In addition see analogous encoder and decoder architecture, similarly disclosing the same technique.)

Claim 6. (Original) Park/Li discloses - A picture coding program for coding a moving picture using inter prediction based on inter prediction information in units of blocks into which each picture of moving pictures is divided, the picture coding program causing a computer to execute: 
a coding information storage step of filling all history-based candidates in a history-based motion vector predictor candidate list with at least predetermined motion vector and reference index; 
a merging candidate list generation step of generating a merging candidate list including at least a motion vector and a reference index of a block neighboring a coding target block as a merging candidate; 
a history-based merging candidate addition step of adding a history-based candidate included in the history-based motion vector predictor candidate list to the merging candidate list as a merging candidate and outputting a second merging candidate list; and 
a merging candidate selection step of selecting a merging candidate from the second merging candidate list as a selection merging candidate, 
wherein the coding information storage step comprises adding the selection merging candidate to the history-based motion vector predictor candidate list as a history-based candidate and outputting the history-based motion vector predictor candidate list. (Current lists all the same elements as recite in Claim 1 above, but in decoding form instead, and is/are therefore on the same premise. In addition see analogous encoder and decoder architecture, similarly disclosing the same technique.)

Claim 7. (Original) Park/Li discloses - A picture decoding device for decoding bit strings in which a moving picture is coded using inter prediction based on inter prediction information in units of blocks into which each picture of moving pictures is divided, the picture decoding device comprising:
DOCS 124260-0009US01/4393290.1Docket No. 124260-0009US01a coding information storage unit configured to fill all history-based candidates in a history-based motion vector predictor candidate list with at least predetermined motion vector and reference index; 
a merging candidate list generation unit configured to generate a merging candidate list including at least a motion vector and a reference index of a block neighboring a decoding target block as a merging candidate; 
a history-based merging candidate addition unit configured to add a history-based candidate included in the history-based motion vector predictor candidate list to the merging candidate list as a merging candidate and output a second merging candidate list; and 
a merging candidate selection unit configured to select a merging candidate from the second merging candidate list as a selection merging candidate, 
wherein the coding information storage unit adds the selection merging candidate to the history-based motion vector predictor candidate list as a history-based candidate and outputs the history-based motion vector predictor candidate list. (Current lists all the same elements as recite in Claim 1 above, but in decoding form instead, and is/are therefore on the same premise. In addition see analogous encoder and decoder architecture, similarly disclosing the same technique.) 

Claim (8 -10). (Canceled)  

Claim 11. (Original) Park/Li discloses - A picture decoding method for decoding bit strings in which a moving picture is coded using inter prediction based on inter prediction information in units of blocks into which each picture of moving pictures is divided, the picture decoding method comprising:
a coding information storage step of filling all history-based candidates in a history-based motion vector predictor candidate list with at least predetermined motion vector and reference index; 
a merging candidate list generation step of generating a merging candidate list including at least a motion vector and a reference index of a block neighboring a decoding target block as a merging candidate; 
a history-based merging candidate addition step of adding a history-based candidate included in the history-based motion vector predictor candidate list to the merging candidate list as a merging candidate and outputting a second merging candidate list; and 
a merging candidate selection step of selecting a merging candidate from the second merging candidate list as a selection merging candidate, 
wherein the coding information storage step comprises adding the selection merging candidate to the history-based motion vector predictor candidate list as a history-based candidate and outputting the history-based motion vector predictor candidate list. (Current lists all the same elements as recite in Claim 1 above, but in decoding form instead, and is/are therefore on the same premise. In addition see analogous encoder and decoder architecture, similarly disclosing the same technique.)

Claim 12. (Original) Park/Li discloses - A picture decoding program for decoding bit strings in which a moving picture is coded using inter prediction based on inter prediction information in units of blocks into which each picture of moving pictures is divided, the picture decoding program causing a computer to execute: 
DOC 124260-0009US01/4393290.1Docket No. 124260-0009US01a coding information storage step of filling all history-based candidates in a history-based motion vector predictor candidate list with at least predetermined motion vector and reference index; 
a merging candidate list generation step of generating a merging candidate list including at least a motion vector and a reference index of a block neighboring a decoding target block as a merging candidate; 
a history-based merging candidate addition step of adding a history-based candidate included in the history-based motion vector predictor candidate list to the merging candidate list as a merging candidate and outputting a second merging candidate list; and 
a merging candidate selection step of selecting a merging candidate from the second merging candidate list as a selection merging candidate, 
wherein the coding information storage step comprises adding the selection merging candidate to the history-based motion vector predictor candidate list as a history-based candidate and outputting the history-based motion vector predictor candidate list. (Current lists all the same elements as recite in Claim 1 above, but in decoding form instead, and is/are therefore on the same premise. In addition see analogous encoder and decoder architecture, similarly disclosing the same technique.)

Examiner’s notes

9.     The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record. A prior art reference must be 

Prior Art Citations

10.     The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:

10.1.	Patent documentation:

US 11,172,196 B2		Zhang; Li et al.	H04N19/52; H04N19/109; H04N19/577; 
US 11,212,550 B2		Hung; et al.		H04N19/176; H04N19/55; H04N19/61; 
US 11,159,787 B2		Zhang; Li et al.	H04N19/70; H04N19/46; H04N19/184; 
US 11,212,550 B2		Hung; et al.		H04N19/176; H04N19/55; H04N19/61; 
US 10,979,716 B2		Li; et al.		H04N19/54; H04N19/105; H04N19/521; 
US 10,841,607 B2		Park; et al.		H04N19/423; H04N19/176; H04N19/52; 
US 10,362,330 B1		Li; Xiang et al.	H04N19/44; H04N19/105; H04N19/176; 

10.2.       Non Patent Literature:

_History-based Motion Vector Prediction; Jul. 2018; Zhang; et al.
_Constrain of pruning in history-based motion vector prediction; 2018; Xu; et al.
_History-Based Motion Vector Prediction considering parallel processing, 2018, Park et al.

CONCLUSIONS

11.     Any inquiry concerning this communication or earlier communications from Examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose phone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272- 3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -2168. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 -9199 (USA/CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.